Name: Decision NoÃ 661/2010/EU of the European Parliament and of the Council of 7Ã July 2010 on Union guidelines for the development of the trans-European transport network Text with EEA relevance
 Type: Decision_ENTSCHEID
 Subject Matter: European construction;  maritime and inland waterway transport;  transport policy;  air and space transport;  land transport;  European Union law;  environmental policy
 Date Published: 2010-08-05

 5.8.2010 EN Official Journal of the European Union L 204/1 DECISION No 661/2010/EU OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 7 July 2010 on Union guidelines for the development of the trans-European transport network (recast) (Text with EEA relevance) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular the first paragraph of Article 172 thereof, Having regard to the proposal from the European Commission, Having regard to the opinion of the European Economic and Social Committee (1), After consulting the Committee of the Regions, Acting in accordance with the ordinary legislative procedure (2), Whereas: (1) Decision No 1692/96/EC of the European Parliament and of the Council of 23 July 1996 on Community guidelines for the development of the trans-European transport network (3) has been substantially amended several times (4). Since further amendments are to be made, it should be recast in the interests of clarity. (2) The establishment and development of trans-European networks contribute to the attainment of major Union objectives, such as the smooth functioning of the internal market and the strengthening of economic and social cohesion. (3) The establishment and development of trans-European transport networks throughout the territory of the Union also have the specific objectives of ensuring the sustainable mobility of persons and goods under the best possible social, environmental and safety conditions and integrating all modes of transport, taking account of their comparative advantages. Job creation is one of the possible spin-offs of the trans-European network. (4) Growth in traffic, in particular due to the growing share in heavy goods vehicles, has resulted in increased congestion and bottlenecks on international transport corridors. In order to ensure international mobility of goods and passengers, it is therefore necessary to optimise the capacity of the trans-European transport network. (5) Short distance shipping may, inter alia, help to relieve congestion on inland transport routes. (6) Network integration at European level can only be developed progressively by interlinking different modes of transport with a view to making better use of the inherent advantages of each. (7) Interconnection points including seaports, inland ports and intermodal terminals are a precondition for the integration of the different transport modes in a multimodal network. (8) Since the objectives of the action to be taken, and in particular the establishment of the broad outlines and priorities in the field of trans-European transport networks cannot be sufficiently achieved by the Member States and can therefore, by reason of the need for coordination of these objectives, be better achieved at Union level, the Union may adopt measures, in accordance with the principle of subsidiarity as set out in Article 5 of the Treaty on European Union. In accordance with the principle of proportionality, as set out in that Article, the present decision does not go beyond what is necessary to achieve those objectives. (9) It is necessary to identify projects of common interest which contribute to the achievement of those objectives and which correspond to the priorities of the action which have thus been established. Only projects which are potentially economically viable should be taken into account. (10) There is a need for declaring priority projects to be of European interest, for concentrating Union financing on such projects and for introducing mechanisms to encourage coordination between Member States in order to facilitate completion of the projects within the desired timetable. (11) In accordance with Article 170 of the Treaty on the Functioning of the European Union, the trans-European network policy should help to strengthen economic and social cohesion within the Union. In order to achieve this objective, efforts should be made to maximise consistency between the Union guidelines for the trans-European transport network and the programming of the relevant financial instruments available at Union level. (12) A posteriori evaluation of the priority projects should facilitate future revisions of the guidelines and of the list of priority projects and should help improve the a priori evaluation methods practised by the Member States. (13) Authorisation for certain public and private projects likely to have a significant environmental impact should be granted only after prior assessment of that potential impact, in compliance with existing Union rules. (14) Environmental protection requirements should be integrated into the definition and implementation of Union policy in the field of the trans-European networks in accordance with Article 11 of the Treaty on the Functioning of the European Union. This entails the promotion as a priority of infrastructure for transport modes that cause less damage to the environment, namely rail transport, short sea shipping and inland waterways shipping. (15) Environmental assessment pursuant to Directive 2001/42/EC of the European Parliament and of the Council of 27 June 2001 on the assessment of the effects of certain plans and programmes on the environment (5) will in the future be carried out for all plans and programmes leading to projects of common interest. Funding for transport infrastructure should also be conditional on compliance with the provisions of Union environmental legislation, in particular Council Directive 85/337/EEC of 27 June 1985 on the assessment of the effects of certain public and private projects on the environment (6), Council Directive 92/43/EEC of 21 May 1992 on the conservation of natural habitats and of wild fauna and flora (7) and Directive 2009/147/EC of the European Parliament and of the Council of 30 November 2009 on the conservation of wild birds (codified version) (8). (16) Within the general objective of ensuring the sustainable mobility of persons and goods, mechanisms should be put in place to support the development of motorways of the sea between Member States in order to reduce road congestion and/or improve access to peripheral and island regions and States. Establishment of such mechanisms, backed up, inter alia, by tendering procedures, should be transparent and geared to needs and should in no way prejudice the Union rules on competition or on public procurement. (17) Closer coordination between the States involved in projects on the same route may be necessary to improve the return on investments and to make it easier to synchronise investments and to put together a funding package. (18) The Commission should present every two years a report on the implementation of this Decision and by 2010 the Commission should draft a progress report on the priority projects and, if necessary, propose amendments to the list of priority projects. (19) A Committee should be empowered, in particular, to assist the Commission when it examines the implementation and development of the guidelines laid down by this Decision. (20) In the interests of clarity, Annex I of Decision No 1692/96/EC should be replaced with a new Annex containing the maps concerning all of the Member States; this would ensure that the maps already contained in that Decision as last amended by Regulation (EC) No 1791/2006 (9) are supplemented by those contained in the 2003 Act of Accession. Moreover the target date for the plan is 2020 for all of the Member States, HAVE ADOPTED THIS DECISION: SECTION 1 GENERAL PRINCIPLES Article 1 Subject matter 1. The purpose of this Decision shall be to establish the guidelines covering the objectives, priorities and broad lines of measures envisaged in the area of the trans-European transport network. These guidelines identify projects of common interest, the implementation of which should contribute to the development of the network throughout the Union. 2. The guidelines referred to in paragraph 1 shall constitute a general reference framework intended to encourage the Member States and, where appropriate, the Union in carrying out projects of common interest, the purpose of which is to ensure the cohesion, interconnection and interoperability of the trans-European transport network, as well as access to that network. These guidelines are also intended to facilitate the involvement of the private sector. 3. Essential requirements relating to the interoperability of the trans-European transport network, transport telematics and ancillary services, are defined in accordance with the Treaties in Directive 2008/57/EC of the European Parliament and of the Council of 17 June 2008 on the interoperability of the rail system within the Community (10) and separately from this Decision. Article 2 Objectives 1. The trans-European transport network shall be established gradually by 2020, by integrating land, sea and air transport infrastructure networks throughout the Union in accordance with the outline plans indicated on the maps in Annex I and/or the specifications in Annex II. 2. The network must: (a) ensure the sustainable mobility of persons and goods within an area without internal frontiers under the best possible social and safety conditions, while helping to achieve the Union's objectives, particularly in regard to the environment and competition, and contribute to strengthening economic and social cohesion; (b) offer users high-quality infrastructure on acceptable economic terms; (c) include all modes of transport, taking account of their comparative advantages; (d) allow the optimal use of existing capacities; (e) be, insofar as possible, interoperable within modes of transport and encourage intermodality between the different modes of transport; (f) be, insofar as possible, economically viable; (g) cover the whole territory of the Member States so as to facilitate access in general, link island, landlocked and peripheral regions to the central regions and interlink without bottlenecks the major conurbations and regions of the Union; (h) be capable of being connected to the networks of the European Free Trade Association (EFTA) States, the countries of Central and Eastern Europe and the Mediterranean countries, while at the same time promoting interoperability and access to these networks, insofar as this proves to be in the Union's interest. Article 3 Scope of the network 1. The trans-European network shall comprise transport infrastructure, traffic management systems and positioning and navigation systems. 2. The transport infrastructure shall comprise road, rail and inland waterway networks, motorways of the sea, seaports and inland waterway ports, airports and other interconnection points between modal networks. 3. The traffic management systems and the positioning and navigation systems shall include the necessary technical installations and information and telecommunications systems to ensure harmonious operation of the network and efficient traffic management. Article 4 Broad lines of measures The broad lines of Union action concern: (a) the drawing up and revision of the network outline plans; (b) the identification of projects of common interest; (c) the adaptation of the existing network; (d) the promotion of network interoperability; (e) the optimum combination of modes of transport, inter alia, by creating interconnection centres, which in the case of freight should be located, insofar as possible, away from urban centres, in order to render possible the effective operation of intermodality; (f) the pursuit of consistency and complementarity of financial aid in line with the rules applicable to each financial instrument; (g) research and development; (h) cooperation with third countries concerned by development of the network and the conclusion of suitable agreements with them; (i) incentives for Member States and international organisations to further the objectives pursued by the Union; (j) promotion of continuous cooperation between interested parties; (k) any other measures which prove necessary for the achievement of the objectives referred to in Article 2(2). Article 5 Priorities Taking into account the objectives set out in Article 2(2) and the broad lines of measures set out in Article 4, the priorities shall be: (a) the establishment and development of the key links and interconnections needed to eliminate bottlenecks, fill in missing sections and complete the main routes, especially their cross-border sections, cross natural barriers, and improve interoperability on major routes; (b) the establishment and development of infrastructure which promotes the interconnection of national networks in order to facilitate the linkage of islands, or areas similar to islands, and landlocked, peripheral and outermost regions on the one hand and the central regions of the Union on the other, in particular to reduce the high transport costs in these areas; (c) the necessary measures for the gradual achievement of an interoperable rail network, including, where feasible, routes adapted for freight transport; (d) the necessary measures to promote long-distance, short sea and inland shipping; (e) the necessary measures to integrate rail and air transport, especially through rail access to airports, whenever appropriate, and the infrastructures and installations needed; (f) the optimisation of the capacity and efficiency of existing and new infrastructure, promotion of intermodality and improvement of the safety and reliability of the network by establishing and improving intermodal terminals and their access infrastructure and/or by developing intelligent systems; (g) the integration of safety and environmental concerns in the design and implementation of the trans-European transport network; (h) the development of sustainable mobility of persons and goods in accordance with the objectives of the Union on sustainable development. Article 6 Third-country networks Promotion by the Union of projects of common interest and network interconnection and interoperability in order to ensure the compatibility of third-country networks with the trans-European transport network shall be determined on a case-by-case basis in accordance with the appropriate procedures in the Treaties. Article 7 Projects of common interest 1. Projects of common interest shall form a common objective, the implementation of which depends on their degree of maturity and the availability of financial resources, without prejudging the financial commitment of a Member State or the Union. 2. In compliance with the rules of the Treaties, particularly as regards questions of competition, any project shall be considered to be of common interest which: (a) pursues the objectives set out in Article 2(2); (b) concerns the network described in Article 3(1); (c) corresponds to one or more of the priorities set out in Article 5; and (d) is potentially economically viable on the basis of analysis of the socio-economic costs and benefits. 3. Projects shall relate to an element of the network described in Articles 9 to 18 and shall in particular: (a) relate to the routes identified on the maps in Annex I; and/or (b) correspond to the specifications or criteria in Annex II. 4. Member States shall take any measures which they consider necessary within the framework of the principles laid down in Article 1(2). Article 8 Environmental protection 1. When projects are planned and carried out, environmental protection must be taken into account by the Member States by carrying out, pursuant to Directive 85/337/EEC, environmental impact assessments of projects of common interest which are to be implemented and by applying Directives 92/43/EEC and 2009/147/EC. As from 21 July 2004, an environmental assessment of the plans and programmes leading to such projects, especially where they concern new routes or other important nodal infrastructure development, shall be carried out by Member States pursuant to Directive 2001/42/EC. Member States shall take the results of this environmental assessment into account in the preparation of the plans and programmes concerned, in accordance with Article 8 of Directive 2001/42/EC. 2. Before 21 July 2004, the Commission shall, in agreement with Member States, develop suitable methods for implementing the strategic environmental impact assessment with the objective of ensuring, inter alia, appropriate coordination, avoiding duplication of effort, and achieving simplification and acceleration of planning processes for cross-border projects and corridors. The results of this work and of the environmental assessment of the trans-European networks projects carried out by Member States pursuant to Directive 2001/42/EC shall be taken into account, as appropriate, by the Commission in its report on the guidelines and the possible accompanying legislative proposals to revise the guidelines, as provided for in Article 22 of this Decision. SECTION 2 ROAD NETWORK Article 9 Characteristics 1. The trans-European road network shall comprise motorways and high-quality roads, whether existing, new or to be adapted, which: (a) play an important role in long-distance traffic; or (b) bypass the main urban centres on the routes identified by the network; or (c) provide interconnection with other modes of transport; or (d) link landlocked and peripheral regions to central regions of the Union. 2. The network shall guarantee users a high, uniform and continuous level of services, comfort and safety. 3. The network shall also include infrastructure for traffic management, user information, dealing with incidents and emergencies and electronic fee collection, such infrastructure being based on active cooperation between traffic management systems at European, national and regional level and providers of travel and traffic information and value added services, which will ensure the necessary complementarity with applications whose deployment is facilitated under the trans-European telecommunications networks programme. SECTION 3 RAIL NETWORK Article 10 Characteristics 1. The rail network shall comprise the high-speed rail network and the conventional rail network. 2. The high-speed rail network, whether using current or new technology, shall comprise: (a) specially built high-speed lines equipped for speeds generally equal to or greater than 250 km/h; (b) specially upgraded high-speed lines equipped for speeds of the order of 200 km/h; (c) specially upgraded high-speed lines or lines specially built for high speed and connected to the high-speed rail network which have special features as a result of topographical or environmental, relief or town-planning constraints, on which speed must be adapted individually. The high-speed rail network shall consist of the lines indicated in Section 3 of Annex I. Essential requirements and technical specifications for interoperability applicable to high-speed rail lines using current technology shall be defined in accordance with Council Directive 96/48/EC of 23 July 1996 on the interoperability of the trans-European high-speed rail system (11). Member States shall give the Commission prior notice of the opening of any high-speed line and of the line's technical characteristics. 3. The conventional rail network shall comprise lines for the conventional transport by rail of passengers and freight, including the rail segments of the trans-European combined transport network referred to in Article 15, access links to sea and inland ports of common interest and those freight terminals which are open to all operators. Essential requirements and technical specifications for interoperability applicable to the conventional rail lines shall be defined in accordance with Directive 2001/16/EC of the European Parliament and of the Council of 19 March 2001 on the interoperability of the trans-European conventional rail system (12). 4. The rail network shall include the infrastructures and the facilities which enable rail and road and, where appropriate, maritime services and air transport services to be integrated. In this regard, particular attention shall be paid to the connection of regional airports to the network. 5. The rail network shall fulfil at least one of the following functions: (a) play an important role in long-distance passenger traffic; (b) permit interconnection with airports, where appropriate; (c) permit access to regional and local rail networks; (d) facilitate freight transport by means of the identification and development of trunk routes dedicated to freight or routes on which freight trains have priority; (e) play an important role in combined transport; (f) permit interconnection via ports of common interest with short sea shipping and inland waterways. 6. The rail network shall offer users a high level of quality and safety, by virtue of its continuity and of the gradual implementation of its interoperability, which shall be brought about in particular by technical harmonisation and the ERTMS harmonised command and control system recommended for the European railway network. To this end, a deployment plan, coordinated with national plans, shall be established by the Commission in consultation with the Member States. SECTION 4 INLAND WATERWAY NETWORK AND INLAND PORTS Article 11 Characteristics 1. The trans-European inland waterway network shall comprise rivers and canals and various branches and links which connect them. It shall, in particular, render possible the interconnection between industrial regions and major conurbations and link them to ports. 2. The minimum technical characteristics for waterways forming part of the network shall be those laid down for a class IV waterway, which allows the passage of a vessel or a pushed train of craft 80 to 85 m long and 9,50 m wide. Where a waterway forming part of the network is modernised or constructed, the technical specifications should correspond at least to class IV, should enable class Va/Vb to be achieved at a later date and should make satisfactory provision for the passage of vessels used for combined transport. Class Va allows the passage of a vessel or a pushed train of craft 110 m long and 11,40 m wide and class Vb allows the passage of a pushed train of craft 172 to 185 m long and 11,40 m wide. 3. Inland ports shall form part of the network, in particular as points of interconnection between the waterways referred to in paragraph 2 and Article 15 and other modes of transport. 4. The network shall include inland ports: (a) open to commercial traffic; (b) located on the network of inland waterways as shown in the outline in Annex I, Section 4; (c) interconnected with other trans-European transport routes as shown in Annex I; and (d) equipped with transhipment facilities for intermodal transport or with an annual freight traffic volume of at least 500 000 tonnes. The inland ports referred to in point (d) are shown in Annex I. 5. The network shall also include the traffic management infrastructure. This shall entail in particular the establishment of an interoperable, intelligent traffic and transport system known as the River Information Services intended to optimise the existing capacity and safety of the inland waterway network and to improve interoperability with other modes of transport. SECTION 5 SEAPORTS Article 12 Characteristics 1. Seaports shall permit the development of sea transport and shall constitute shipping links for islands and the points of interconnection between sea transport and other modes of transport. They shall provide equipment and services to transport operators. Their infrastructure shall provide a range of services for passenger and goods transport, including ferry services and short- and long-distance shipping services, including coastal shipping, within the Union and between the latter and third countries. 2. The seaports included in the trans-European transport network shall correspond to one of the categories, A, B or C, defined as follows: A : international seaports: ports with a total annual traffic volume of not less than 1,5 million tonnes of freight or 200 000 passengers which, unless it is an impossibility, are connected with the overland elements of the trans-European transport network and therefore play a major role in international maritime transport; B : Union seaports, not included in category A: these ports have a total annual traffic volume of not less than 0,5 million tonnes of freight or between 100 000 and 199 999 passengers, are connected, unless it is an impossibility, with the overland elements of the trans-European transport network and are equipped with the necessary transhipment facilities for short-distance sea shipping; C : regional ports: these ports do not meet the criteria of categories A and B but are situated in island, peripheral or outermost regions, interconnecting such regions by sea and/or connecting them with the central regions of the Union. The seaports in category A shall be shown on the indicative maps in the outline plans in Section 5 of Annex I, on the basis of the most recent port data. 3. In addition to the criteria set out in Article 7, seaport projects of common interest related to seaports included in the trans-European seaport network shall comply with the criteria and specifications in Annex II. Article 13 Motorways of the Sea (MoS) 1. The trans-European network of motorways of the sea is intended to concentrate flows of freight on sea-based logistical routes in such a way as to improve existing maritime links which are viable, regular and frequent, or to establish new such links for the transport of goods between Member States so as to reduce road congestion and/or improve access to peripheral and island regions and States. Motorways of the sea should not exclude the combined transport of persons and goods, provided that freight is predominant. 2. The trans-European network of motorways of the sea shall consist of facilities and infrastructure concerning at least two ports in two different Member States. The facilities and infrastructure shall include elements, in at least one Member State, such as port facilities, electronic logistics management systems, safety and security and administrative and customs procedures, as well as infrastructure for direct land and sea access, including ways of ensuring year-round navigability, in particular the availability of facilities for dredging and icebreakers for winter access. 3. Waterways or canals, as identified in section 4 of Annex I, which link two European motorways of the sea, or two sections thereof, and make a substantial contribution to shortening sea routes, increasing efficiency and saving shipping time shall form part of the trans-European network of motorways of the sea. 4. The projects of common interest of the trans-European network of motorways of the sea shall be proposed by at least two Member States and shall be geared to actual needs. The projects proposed shall in general involve both the public and private sectors in accordance with procedures which, before aid granted from the national budgets can be supplemented, if necessary, by aid from the Union, provide for a tendering process in one of the following forms: (a) a public call for tenders organised jointly by the Member States concerned, intended to establish new links from the category A port, as defined in Article 12(2), which they select in advance within each sea area, as provided for in project No 21 referred to in Annex III; (b) in so far as the location of the ports is comparable, a public call for tenders organised jointly by the Member States concerned and targeting consortia bringing together at least shipping companies and ports located in one of the sea areas, as provided for in project No 21 referred to in Annex III. 5. The projects of common interest of the trans-European network of motorways of the sea: (a) shall focus on the facilities and infrastructure which make up the network of motorways of the sea; (b) may include, without prejudice to Articles 107 and 108 of the Treaty on the Functioning of the European Union, start-up aid if, as a result of the tendering process referred to in paragraph 4, public support is deemed necessary for the financial viability of the project; start-up aid shall be limited to two years and shall be granted only in support of duly justified capital costs; the aid may not exceed the minimum estimated amount required to start up the links concerned; the aid must not lead to distortions of competition in the relevant markets contrary to the common interest; (c) may also include activities which have wider benefits and are not linked to specific ports, such as making available facilities for ice-breaking and dredging operations, as well as information systems, including traffic management and electronic reporting systems. 6. The projects of common interest of the trans-European network of motorways of the sea shall be submitted to the Commission for approval. 7. The Commission shall, within three years, submit to the Committee referred to in Article 21(1) an initial list of specific projects of common interest, thereby putting the concept of the motorways of the sea into concrete form. This list shall also be communicated to the European Parliament. SECTION 6 AIRPORTS Article 14 Characteristics 1. The trans-European airport network shall comprise airports situated within the territory of the Union which are open to commercial air traffic and which comply with the criteria set out in Section 6 of Annex II. These airports shall be classified differently according to the volume and type of traffic they handle and according to their function within the network. They shall permit the development of air links and the interconnection of air transport and other modes of transport. 2. The international connecting points and the Union connecting points shall constitute the core of the trans-European airport network. Links between the Union and the rest of the world shall be mainly via the international connecting points. The Union connecting points shall essentially provide links within the Union, with extra-Union services still accounting for a small proportion of their business. Regional connecting points and accessibility points shall facilitate access to the core of the network or help to open up peripheral and isolated regions. 3. International and Union connecting points shall be gradually linked to the high-speed lines of the rail network, where appropriate. The network shall include the infrastructures and the facilities which permit the integration of air and rail transport services and, where appropriate, maritime transport services. SECTION 7 COMBINED TRANSPORT NETWORK Article 15 Characteristics The trans-European combined transport network shall comprise: (a) railways and inland waterways which are suitable for combined transport and shipping which, combined where appropriate with the shortest possible initial and/or terminal road haulage, permit the long-distance transport of goods; (b) intermodal terminals equipped with installations permitting transhipment between railways, inland waterways, shipping routes and roads; (c) suitable rolling stock, on a provisional basis, where the characteristics of the infrastructure, as yet unadapted, so require. SECTION 8 SHIPPING MANAGEMENT AND INFORMATION NETWORK Article 16 Characteristics The trans-European shipping management and information network shall concern: (a) coastal and port shipping management systems; (b) vessel positioning systems; (c) reporting systems for vessels transporting dangerous or polluting goods; (d) communications systems for distress and safety at sea. SECTION 9 AIR TRAFFIC MANAGEMENT NETWORK Article 17 Characteristics The trans-European air traffic management network shall comprise the airspace reserved for general aviation, airways, air navigation aids, the traffic planning and management systems and the air traffic control system (control centres, surveillance and communications facilities) that are necessary for safe and efficient aviation in European airspace. SECTION 10 POSITIONING AND NAVIGATION NETWORK Article 18 Characteristics The trans-European positioning and navigation systems network shall comprise the satellite positioning and navigation systems and the systems to be defined in the future European Radio Navigation Plan. These systems shall provide a reliable and efficient positioning and navigation service which can be used by all modes of transport. SECTION 11 COORDINATION BETWEEN MEMBER STATES Article 19 European Coordinator 1. In order to facilitate the coordinated implementation of certain projects, in particular cross-border projects or sections of cross-border projects included among the projects declared to be of European interest referred to in Article 25, the Commission may designate, in agreement with the Member States concerned, and after having consulted the European Parliament, a person called the European Coordinator. 2. The European Coordinator shall be chosen, in particular, on the basis of his/her experience of the European institutions and knowledge of issues relating to the financing and the socio-economic and environmental evaluation of major projects. 3. The Commission decision designating the European Coordinator shall specify how he/she is to perform the tasks referred to in paragraph 5. 4. The European Coordinator shall act in the name of and on behalf of the Commission. The remit of the European Coordinator shall normally relate to a single project, especially in the case of a cross-border project, but may, if necessary, be extended to cover the whole of a major axis. The European Coordinator shall draw up together with the Member States concerned a work plan for his/her activities. 5. The European Coordinator shall: (a) promote, in cooperation with the Member States concerned, joint methods for the evaluation of projects and, where appropriate, advise project promoters on the financial package for the projects; (b) draw up a report every year for the European Parliament, the Commission and the Member States concerned on progress achieved in the implementation of the project(s) for which he/she is responsible, new regulatory or other developments which could affect the characteristics of the projects and any difficulties and obstacles which may result in a significant delay in relation to the dates indicated in Annex III; (c) consult, together with the Member States concerned, regional and local authorities, operators, transport users, and representatives of civil society with a view to gaining fuller knowledge of the demand for transport services, the possibilities of investment funding and the type of services that must be provided in order to facilitate access to such funding. 6. The Member States concerned shall cooperate with the European Coordinator and give him/her the information required to perform the tasks referred to in paragraph 5. 7. Without prejudice to the applicable procedures laid down in Union and national law, the Commission may request the opinion of the European Coordinator when examining applications for Union funding for projects or groups of projects for which the European Coordinator is responsible. SECTION 12 COMMON PROVISIONS Article 20 National plans and programmes The Member States shall provide the Commission with abstracts of national plans and programmes which they are drawing up with a view to development of the trans-European transport network, in particular in relation to the projects declared to be of European interest referred to in Articles 24 to 27. Once adopted, the Member States shall send the national plans and programmes to the Commission for information. Article 21 Committee for monitoring the guidelines and exchanging information 1. The Commission shall be assisted by the Committee for monitoring the guidelines and exchanging information, hereinafter referred to as the Committee, made up of representatives of the Member States and chaired by a representative of the Commission. 2. The Committee shall exchange information on the plans and programmes notified by Member States and may consider any question relating to the development of the trans-European transport network. Article 22 Report The Commission shall report every two years to the European Parliament, the Council, the European Economic and Social Committee and the Committee of the Regions on the implementation of the guidelines described in this Decision. The Committee shall assist the Commission with drawing up the report. The report shall be accompanied where necessary by legislative proposals to revise the guidelines; these legislative proposals may, if necessary, include amendments to the list of priority projects in Annex III or the addition to that list of projects that are in conformity with Article 23(1). The revision shall have particular regard to projects that contribute to the territorial cohesion of the Union in accordance with Article 23(1)(e). Article 23 Priority projects 1. The priority projects shall be projects of common interest referred to in Article 7 where examination confirms that they: (a) are intended to eliminate a bottleneck or complete a missing link on a major route of the trans-European network, in particular projects which are cross-border projects, cross natural barriers or have a cross-border section; (b) are on such a scale that long-term planning at European level contributes significant added value; (c) present, overall, potential socio-economic net benefits and other socio-economic advantages; (d) significantly improve the mobility of goods and persons between Member States and thus also contribute to the interoperability of national networks; (e) contribute to the territorial cohesion of the Union by integrating the networks of the new Member States and improving connections with the peripheral and island regions; (f) contribute to the sustainable development of transport by improving safety and reducing environmental damage caused by transport, in particular by promoting a modal shift towards railways, intermodal transport, inland waterways and maritime transport; (g) demonstrate commitment on the part of the Member States concerned to carrying out studies and evaluation procedures in time to complete the work in accordance with a date agreed in advance, based upon national plans or any other equivalent document relating to the project in question. 2. The priority projects on which work was due to start before 2010, the sections thereof and the dates agreed for completing the work referred to in paragraph 1(g) are set out in Annex III. 3. By 2010 the Commission shall draft a progress report and, if necessary, propose amendments to the list of priority projects identified in Annex III in line with paragraph 1. Article 24 Declaration of European interest The priority projects identified in Annex III are declared to be of European interest. This declaration is made solely in accordance with the procedure laid down in the Treaties and in the legal acts based thereon. Article 25 Projects declared to be of European interest 1. Without prejudice to the legal basis of the Union financial instrument in question, the Member States: (a) when submitting their projects under the Cohesion Fund, in accordance with Council Regulation (EC) No 1084/2006 of 11 July 2006 establishing a Cohesion Fund (13), shall give appropriate priority to the projects declared to be of European interest; (b) when submitting their projects under the budget for the trans-European networks, in accordance with Articles 5 and 9 of Regulation (EC) No 680/2007 of the European Parliament and of the Council of 20 June 2007 laying down general rules for the granting of Community financial aid in the field of the trans-European transport and energy networks (14), shall give appropriate priority to the projects declared to be of European interest. 2. Without prejudice to the legal basis of the Union financial instrument in question, the Commission: (a) shall encourage the Member States to take into account the projects declared to be of European interest when planning the programming of the Structural Funds, in particular in regions covered by the Convergence Objective, having regard to national transport plans falling within the scope of existing Union support frameworks; (b) shall ensure that the countries qualifying for the Instrument for Pre-accession Assistance (IPA) give appropriate priority, when submitting their projects under that instrument in accordance with Council Regulation (EC) No 1085/2006 of 17 July 2006 establishing an Instrument for Pre-Accession Assistance (IPA) (15), to the projects declared to be of European interest. 3. When forecasting its financial needs, the Commission shall give appropriate priority to the projects declared to be of European interest. Article 26 Delay in completion of projects declared to be of European interest 1. In the event of a significant delay, in relation to the deadline of 2010, in starting work on one of the projects declared to be of European interest, the Commission shall ask the Member States concerned to give the reasons for the delay within three months. On the basis of the reply given, the Commission shall consult all the Member States concerned in order to solve the problem which has led to the delay. The Commission may, in consultation with the Committee and as part of its active monitoring of the implementation of the project declared to be of European interest and having due regard to the principle of proportionality, decide to adopt appropriate measures. The Member States concerned shall be given the opportunity to submit observations on such measures before their adoption. The European Parliament shall be informed immediately of any measure taken. In adopting these measures, the Commission shall take due account of the share of responsibility for the delay of each Member State concerned and shall refrain from taking measures that would affect the realisation of the project in Member States not responsible for the delay. 2. In the event that a project declared to be of European interest is not substantially completed within a reasonable period of time after the expected date of its completion indicated in Annex III, and all Member States concerned are responsible for the delay, the Commission shall review the project, in accordance with the procedure referred to in paragraph 1, with a view to withdrawing its classification as a project declared to be of European interest by means of the revision procedure referred to in the third paragraph of Article 22. The Commission shall, in any event, review the project at the end of a period of 15 years after it has been declared to be of European interest within the meaning of this Decision. Article 27 Socio-economic impact and environmental impact assessment 1. Five years after completion of a project declared to be of European interest or of one of the sections thereof, the Member States concerned shall carry out an assessment of its socio-economic impact and its impact on the environment, including its impact on trade and the free movement of persons and goods between Member States, on territorial cohesion and on sustainable development. Member States shall inform the Commission of the results of this assessment. 2. Where a project declared to be of European interest includes a cross-border section which is technically and financially indivisible, the Member States concerned shall coordinate their procedures for assessing the socio-economic effects thereof and use their best endeavours to conduct a transnational enquiry prior to granting construction permission and within the existing framework. 3. Other sections of projects of European interest shall be coordinated bilaterally or multilaterally by the Member States on a case-by-case basis. 4. The coordinated actions or transnational enquiries referred to in paragraph 2 shall apply without prejudice to the obligations imposed by the Union legislation on environmental protection, and particularly those relating to environmental impact assessment. The Member States concerned shall inform the Commission when such coordinated actions or transnational enquiries are launched and of the results. The Commission shall include that information in the report referred to in Article 22. Article 28 Cross-border sections In the context of certain priority projects, cross-border sections between two Member States, including motorways of the sea, shall be identified by the Member States on the basis of criteria defined by the Committee and notified to the Commission. These will be, notably, sections which are technically and financially indivisible or to which the Member States concerned commit themselves jointly and for which they put in place a common structure. Article 29 Repeal Decision No 1692/96/EC is repealed. References to the repealed Decision shall be construed as references to this Decision and shall be read in accordance with the correlation table set out in Annex V. Article 30 Entry into force This Decision shall enter into force on the twentieth day following its publication in the Official Journal of the European Union. Article 31 Addressees This Decision is addressed to the Member States. Done at Strasbourg, 7 July 2010. For the European Parliament The President J. BUZEK For the Council The President O. CHASTEL (1) OJ C 128, 18.5.2010, p. 147. (2) Position of the European Parliament of 5 May 2010 (not yet published in the Official Journal) and decision of the Council of 24 June 2010. (3) OJ L 228, 9.9.1996, p. 1. (4) See Annex IV. (5) OJ L 197, 21.7.2001, p. 30. (6) OJ L 175, 5.7.1985, p. 40. (7) OJ L 206, 22.7.1992, p. 7. (8) OJ L 20, 26.1.2010, p. 7. (9) OJ L 363, 20.12.2006, p. 1. (10) OJ L 191, 18.7.2008, p. 1. (11) OJ L 235, 17.9.1996, p. 6. (12) OJ L 110, 20.4.2001, p. 1. (13) OJ L 210, 31.7.2006, p. 79. (14) OJ L 162, 22.6.2007, p. 1. (15) OJ L 210, 31.7.2006, p. 82. ANNEX I NETWORK SCHEMES ILLUSTRATED BY MAPS (1) Section 2: Road network 2.0. Europe 2.1. Belgium 2.2. Bulgaria 2.3. Czech Republic 2.4. Denmark 2.5. Germany 2.6. Estonia 2.7. Ireland 2.8. Greece 2.9. Spain 2.10. France 2.11. Italy 2.12. Cyprus 2.13. Latvia 2.14. Lithuania 2.15. Luxembourg 2.16. Hungary 2.17. Malta 2.18. Netherlands 2.19. Austria 2.20. Poland 2.21. Portugal 2.22. Romania 2.23. Slovenia 2.24. Slovakia 2.25. Finland 2.26. Sweden 2.27. United Kingdom Section 3: Rail network 3.0. Europe 3.1. Belgium 3.2. Bulgaria 3.3. Czech Republic 3.4. Denmark 3.5. Germany 3.6. Estonia 3.7. Ireland 3.8. Greece 3.9. Spain 3.10. France 3.11. Italy 3.12. Latvia 3.13. Lithuania 3.14. Luxembourg 3.15. Hungary 3.16. Netherlands 3.17. Austria 3.18. Poland 3.19. Portugal 3.20. Romania 3.21. Slovenia 3.22. Slovakia 3.23. Finland 3.24. Sweden 3.25. United Kingdom Section 4: Inland waterways network and inland ports 4.0. Europe 4.1. Belgium 4.2. Netherlands 4.3. Germany 4.4. Germany / Austria 4.5. France / Italy 4.6. France 4.7. Bulgaria 4.8. Czech Republic 4.9. Lithuania 4.10. Hungary 4.11. Poland 4.12. Romania 4.13. Slovakia Section 5: Seaports - category A 5.0. Europe 5.1. Baltic Sea 5.2. North Sea 5.3. Atlantic Ocean 5.4. Mediterranean Sea - western part 5.5. Mediterranean Sea - eastern part 5.6. Bulgaria / Romania 5.7. Cyprus 5.8. Malta Section 6: Airports 6.0. Europe 6.1. Belgium Denmark / Germany / Luxembourg/ Netherlands / Austria 6.2. Bulgaria 6.3. Czech Republic 6.4. Estonia 6.5. Ireland / United Kingdom 6.6. Greece 6.7. Spain / Portugal 6.8. France 6.9. Italy 6.10. Cyprus 6.11. Latvia 6.12. Lithuania 6.13. Hungary 6.14. Malta 6.15. Poland 6.16. Romania 6.17. Slovenia 6.18. Slovakia 6.19. Finland / Sweden Section 7: Combined transport network 7.1 A. Rail B. Rail, large-scale NB: The term planned in keys to the maps covers all stages of an infrastructure project of common interest from preliminary studies until construction. SECTION 2 ROAD NETWORK SECTION 3 RAIL NETWORK SECTION 4 INLAND WATERWAYS NETWORK AND INLAND PORTS SECTION 5 SEAPORTS - CATEGORY A SECTION 6 AIRPORTS SECTION 7 COMBINED TRANSPORT NETWORK (1) The maps relate to the corresponding sections mentioned in the enacting terms and/or Annex II. ANNEX II CRITERIA AND SPECIFICATIONS FOR PROJECTS OF COMMON INTEREST (1) Section 2 : Road network Section 3 : Rail network Section 4 : Inland waterways network and inland ports Section 5 : Seaports Section 6 : Airports Section 7 : Combined transport network Section 8 : Shipping information and management network Section 9 : Air traffic management network Section 10 : Positioning and navigation network SECTION 2 ROAD NETWORK In addition to projects relating to the links in Annex I, projects of common interest will be deemed to include any infrastructure project relating to such links which deals with: A. Development of the network, and in particular:  widening of motorways or upgrading of roads,  construction or improvement of bypasses or ring roads,  increasing the interoperability of national networks. B. Development of traffic management and user information systems, and in particular:  establishment of telematic infrastructures for collecting traffic data,  developing traffic information centres and traffic control centres, as well as exchanges of data between traffic information centres in different countries,  establishing road information services, in particular the RDS-TMC system (2),  technical interoperability of telematic infrastructures. SECTION 3 RAIL NETWORK In addition to projects relating to the links in Annex I, projects of common interest will be deemed to include any infrastructure project relating to such links which deals with:  interoperability between trans-European railway systems,  interconnection with networks of other modes of transport. SECTION 4 INLAND WATERWAYS NETWORK AND INLAND PORTS A. Inland ports Projects of common interest must relate solely to infrastructure open to any user on a non-discriminatory basis. In addition to projects relating to the connections and inland ports mentioned in Annex I, projects of common interest will be deemed to include any infrastructure project corresponding to one or more of the following categories: 1. access to the port from waterways; 2. port infrastructure inside the port area; 3. other transport infrastructures inside the port area; 4. other transport infrastructures linking the port to other elements of the trans-European transport network. Any project which concerns the following work will be deemed to be of common interest: construction and maintenance of all elements of the transport system generally open to all transport users within the port and of links with the national or international transport network. In particular, this includes the development and maintenance of land for commercial and other port-related purposes, the construction and maintenance of road and rail connections, the construction and maintenance, including dredging, of access routes and of other areas of water in the port, and the construction and maintenance of navigation aids and traffic management, communication and information systems in the port and on the access routes. B. Traffic management Projects of common interest will be deemed to include in particular:  a signalling and guidance system for vessels, in particular those carrying dangerous or polluting goods,  communications systems for emergencies and inland waterway safety. SECTION 5 SEAPORTS 1. Common conditions for projects of common interest relating to seaports in the network Projects of common interest must relate solely to infrastructure open to any user on a non-discriminatory basis. Any project which concerns the following work will be deemed to be of common interest: construction and maintenance of all elements of the transport system generally open to all transport users within the port and of links with the national or international transport network. In particular, this includes the development and maintenance of land for commercial and other port-related purposes, the construction and maintenance of road and rail connections, the construction and maintenance, including dredging, of access routes and of other areas of water in the port, and the construction and maintenance of navigation aids and traffic management, communication and information systems in the port and on the access routes. 2. Specifications for projects of common interest relating to the seaport network Any project which meets the following specifications will be deemed to be of common interest: Project specifications Port category I. Promotion of Short Sea Shipping Infrastructure necessary for the development of short-distance sea and sea-river shipping Projects relating to ports in category A II. Access to ports Access to ports from sea or inland waterway Projects relating to ports in categories A and B Permanent accessibility of ports in the Baltic Sea situated at approximately latitude 60 ° north and beyond, including capital costs for ice-breaking works during winter Projects relating to ports in categories A, B and C Creation or improvement of hinterland access linking the port to other elements of the trans-European transport network through rail, road and inland-waterway connections Projects relating to ports in category A Development of existing hinterland access linking the port to other elements of the trans-European transport network through rail, road and inland-waterway connections Projects relating to ports in categories A and B III. Port infrastructure within the port area Development of port infrastructure in order to increase intermodal efficiency Projects relating to ports in categories A and B Upgrading of the port infrastructure, in particular in ports on islands and in peripheral and outermost regions Projects relating to ports in category C Development and installation of management and information systems such as EDI (electronic data interchange) or other systems of intelligent management of goods and passenger traffic using integrated technologies Projects relating to ports in categories A, B and C Development of port installations to receive waste Projects relating to ports in categories A, B and C SECTION 6 AIRPORTS I. Eligibility criteria for airports of common interest Airports of common interest must meet the criteria of one of the following connecting points: 1. International connecting points will include:  all airports or airport systems (3) with an annual traffic volume of no less than:  5 000 000 passenger movements minus 10 %, or  100 000 commercial aircraft movements, or  150 000 tonnes freight throughput, or  1 000 000 extra-Union passenger movements; or  any new airport constructed to replace an existing international connecting point which cannot be developed further on its site. 2. Union connecting points will include:  all airports or airport systems with an annual traffic volume of:  between 1 000 000 minus 10 % and 4 499 999 passenger movements, or  between 50 000 and 149 999 tonnes freight throughput, or  between 500 000 and 899 999 passenger movements, of which at least 30 % are non-national, or  between 300 000 and 899 999 passenger movements and located off the European mainland at a distance of over 500 km from the nearest international connecting point; or  any new airport constructed to replace an existing Union connecting point which cannot be developed further on its site. 3. Regional connecting points and accessibility points will include all airports  with an annual traffic volume of between 500 000 and 899 999 passenger movements, of which less than 30 % are non-national, or  with an annual traffic volume of between 250 000 minus 10 % and 499 999 passenger movements, or  with an annual traffic volume of between 10 000 and 49 999 tonnes freight throughput, or  located on an island of a Member State, or  located in a landlocked area of the Union with commercial services operated by aircraft with a maximum take-off weight in excess of 10 tonnes. An airport is located in a landlocked area if it is situated outside a radius of over 100 km from the nearest international or Union connecting point. This distance may, by way of exception, be reduced to 75 km in order to take account of difficult access due to the geographical situation or the poor quality of the inland transport infrastructure. II. Specifications for projects of common interest related to the airport network All project will qualify as a project of common interest if it meets the following specifications: Project specifications Type of connecting point principally concerned (4) I. Optimisation of existing airport capacity Measure 1: Optimisation of the existing capacity in terms of aircraft, passenger or freight movements, including the airport's air navigation equipment International connecting point Union connecting point Regional connecting point and accessibility point Measure 2: Improvement of airport security and safety International connecting point Union connecting point Regional connecting point and accessibility point Measure 3: Adaptation of existing infrastructures made necessary by completion of the internal market and in particular by the measures governing the free movement of persons within the Union International connecting point Union connecting point Regional connecting point and accessibility point II. Development of new airport capacities Measure 4: Development of the infrastructure and equipment which determine airport capacity in terms of aircraft, passenger or freight movements, including the airport's air navigation equipment International connecting point Union connecting point Measure 5: Construction of new airport to replace an existing airport or airport system which cannot be developed further on its site International connecting point Union connecting point III. Improvement of protection against nuisances generated by airport activities Measure 6: Improvement of environmental compatibility in terms of noise and the treatment of airport effluent International connecting point Union connecting point IV. Improvement or development of airport access Measure 7: Improvement or development of interfaces between the airport and access infrastructures International connecting point Union connecting point Measure 8: Improvement and development of interconnections with other transport networks, and more specifically the rail network International connecting point Union connecting point SECTION 7 COMBINED TRANSPORT NETWORK In addition to the projects relating to links specified in Annex I, projects of common interest will be deemed to include any project concerning:  construction or upgrading of railway or inland waterway infrastructures in order to make the transport of intermodal loading units technically possible and economically viable,  construction or development of centres for transfers between inland types of transport, including the setting up within the terminal of transhipment equipment with the corresponding infrastructure,  adaptation of port areas, making it possible to develop or improve combined transport between sea transport and rail, inland waterway or road transport,  railway transport equipment specially adapted to combined transport where so required by the nature of the infrastructure, particularly as regards the cost of the possible adaptation of such infrastructure and subject to the use of such equipment being associated with the infrastructure in question and the operators concerned being able to avail themselves of it on a non-discriminatory basis. SECTION 8 SHIPPING INFORMATION AND MANAGEMENT NETWORK Projects of common interest will be deemed to include any project:  relating to the objectives of Union shipping safety policy, or  designed to implement international conventions and resolutions of the International Maritime Organisation (IMO) in the area of shipping safety and concerning:  implementation of the Union system of notification of vessels bound for or coming from Union ports or transiting off Union coasts, with the aid of an electronic system of data exchanges also including transmission of data between vessels and land installations via transponders, particular attention will be given to EDI (electronic data interchange) electronic systems of data exchange including compatible interfaces,  the development and improvement of the LORAN-C land-based radio-navigation channels,  the development or improvement of coastal and port shipping management and information systems (VTS) and their interconnection, with a view to safer and more effective surveillance and management of shipping, in particular in converging, busy, or environmentally sensitive areas,  the development of tools to improve understanding of traffic: databases on traffic flows and shipping accidents, development of the European Permanent Traffic Observatory (EPTO) tool for analysing traffic flows,  the development of infrastructure and equipment in order to further the implementation of the Global Maritime Distress and Safety System (GMDSS),  the improvement of telematic data exchange systems in the context of port state control of vessels. SECTION 9 AIR TRAFFIC MANAGEMENT NETWORK Projects of common interest are deemed to include any project leading to an increase in the capacity of the system and optimising its use which forms part of a pattern of harmonisation and integration of the facilities and procedures of the various national connecting points and complies with the relevant international standards defined by the International Civil Aviation Organisation (ICAO) and by the competent European bodies, all of the foregoing taking account in particular of the European Organisation for the Safety of Air Navigation (Eurocontrol). Such projects relate to:  studies on better utilisation of airspace by the various users and the establishment of a consistent and efficient system of routes,  air traffic planning and management which helps supply keep pace with demand and makes optimal use of available control capacities,  the studies and work necessary for the harmonisation of facilities and procedures so as to integrate the various service providers taking particular account of the guidelines adopted by the European Civil Aviation Conference (ECAC),  the improvement of system productivity, in particular by means of automated control assistance and potential conflict detection and resolution systems,  contributions to the installation of means of communication, navigation and surveillance necessary for air traffic control, including the promotion of new technologies, in particular satellites and digital data networks, where that leads to compliance with European common specifications. SECTION 10 POSITIONING AND NAVIGATION NETWORK Projects of common interest are deemed to include any project relating to the establishment of any component of the future European Radio Navigation Plan or of a global satellite positioning and navigation system forming part of the following structure:  control centre comprising a processing and control system,  network of earth navigation stations,  space segment composed of satellites enabling navigation signals to be transmitted,  network of surveillance stations. (1) These criteria and specifications refer to the corresponding sections referred to in the enacting terms and/or Annex I. (2) A radio-based digital road traffic message system in which the general message stream can be tuned to the individual needs of the road user. (3) Airport systems (OJ L 240, 24.8.1992, p. 14). (4) This table does not exclude the measures concerned from being extended to other connecting points in certain, duly justified, special cases. ANNEX III PRIORITY PROJECTS ON WHICH WORK IS DUE TO START BEFORE 2010 1. Railway axis Berlin-Verona/Milan-Bologna-Naples-Messina-Palermo  Halle/Leipzig-Nuremberg (2015)  Nuremberg-Munich (2006)  Munich-Kufstein (2015)  Kufstein-Innsbruck (2009)  Brenner Tunnel (2015), cross-border section  Verona-Naples (2007)  Milan-Bologna (2006)  Rail/road bridge over the Strait of Messina-Palermo (2015) 2. High-speed railway axis Paris-Brussels-Cologne-Amsterdam-London  Channel tunnel-London (2007)  Brussels-LiÃ ¨ge-Cologne (2007)  Brussels-Rotterdam-Amsterdam (2007) (1) 3. High-speed railway axis of south-west Europe  Lisbon/Porto-Madrid (2011) (2)  Madrid-Barcelona (2005)  Barcelona-Figueras-Perpignan (2008)  Perpignan-Montpellier (2015)  Montpellier-NÃ ®mes (2010)  Madrid-Vitoria-IrÃ ºn/Hendaye (2010)  IrÃ ºn/Hendaye-Dax, cross-border section (2010)  Dax-Bordeaux (2020)  Bordeaux-Tours (2015) 4. High-speed railway axis east  Paris-Baudrecourt (2007)  Metz-Luxembourg (2007)  SaarbrÃ ¼cken-Mannheim (2007) 5. Betuwe line (2007) 6. Lyon-Trieste-DivaÃ a/Koper-DivaÃ a-Ljubljana-Budapest-Ukrainian border rail link (3)  Lyon-St Jean de Maurienne (2015)  Mont-Cenis tunnel (2015-2017), cross-border section  Bussoleno-Turin (2011)  Turin-Venice (2010)  Venice-Ronchi Sud-Trieste-DivaÃ a (2015)  Koper-DivaÃ a-Ljubljana (2015)  Ljubljana-Budapest (2015) 7. Motorway axis Igoumenitsa/Patra-Athens-Sofia-Budapest  Via Egnatia (2006)  Pathe (2008)  Sofia-Kulata-Greek/Bulgarian border motorway (2010), with Promahon-Kulata as cross-border section  Nadlac-Sibiu motorway (branch towards Bucharest and ConstanÃ a) (2007) 8. Multimodal axis Portugal/Spain-rest of Europe (4)  Railway La CoruÃ ±a-Lisbon-Sines (2010)  Railway Lisbon-Valladolid (2010)  Railway Lisbon-Faro (2004)  Lisbon-Valladolid motorway (2010)  La CoruÃ ±a-Lisbon motorway (2003)  Seville-Lisbon motorway (completed 2001)  New Lisbon airport (2015) 9. Railway axis Cork-Dublin-Belfast-Stranraer (5) (2001) 10. Malpensa (completed 2001) (6) 11. Ã resund fixed link (completed 2000) (7) 12. Nordic triangle railway/road axis  Road and railway projects in Sweden (2010) (8)  Helsinki-Turku motorway (2010)  Railway Kerava-Lahti (2006)  Helsinki-Vaalimaa motorway (2015)  Railway Helsinki-Vainikkala (Russian border) (2014) 13. UK/Ireland/Benelux road axis (2010) 14. West coast main line (2007) 15. Galileo (2008) 16. Freight railway axis Sines/Algeciras-Madrid-Paris  New high-capacity rail axis across the Pyrenees  Railway Sines-Badajoz (2010)  Railway line Algeciras-Bobadilla (2010) 17. Railway axis Paris-Strasbourg-Stuttgart-Vienna-Bratislava  Baudrecourt-Strasbourg-Stuttgart (2015) with the Kehl bridge as cross-border section  Stuttgart-Ulm (2012)  Munich-Salzburg (2015), cross-border section  Salzburg-Vienna (2012)  Vienna-Bratislava (2010), cross-border section 18. Rhine/Meuse-Main-Danube inland waterway axis (9)  Rhine-Meuse (2019) with the lock of Lanaye as cross-border section  Vilshofen-Straubing (2013)  Vienna-Bratislava (2015), cross-border section  Sap-MohÃ ¡cs (2014)  Bottlenecks in Romania and Bulgaria (2011) 19. High-speed rail interoperability on the Iberian peninsula  Madrid-Andalusia (2010)  North-east (2010)  Madrid-Levante and Mediterranean (2010)  North/North-west corridor, including Vigo-Porto (2010)  Extremadura (2010) 20. Fehmarn Belt railway axis  Fehmarn Belt fixed rail/road link (2014)  Railway for access in Denmark from Ã resund (2015)  Railway for access in Germany from Hamburg (2015)  Railway Hannover-Hamburg/Bremen (2015) 21. Motorways of the Sea (MoS) Projects of common interest identified in accordance with Article 13 and concerning the following motorways of the sea:  motorway of the Baltic Sea (linking the Baltic Sea Member States with Member States in central and western Europe, including the route through the North Sea/Baltic Sea Canal (Kiel Canal) (2010)),  motorway of the sea of western Europe (leading from Portugal and Spain via the Atlantic Arc to the North Sea and the Irish Sea) (2010),  motorway of the sea of south-east Europe (connecting the Adriatic Sea to the Ionian Sea and the Eastern Mediterranean to include Cyprus) (2010),  motorway of the sea of south-west Europe (western Mediterranean), connecting Spain, France, Italy and including Malta, and linking with the motorway of the sea of south-east Europe (2010) (10). 22. Athens-Sofia-Budapest-Vienna-Prague-Nuremberg/Dresden rail link (11)  Railway Greek/Bulgarian border-Kulata-Sofia-Vidin/Calafat (2015)  Railway Curtici-BraÃov (towards Bucharest and ConstanÃ a) (2010)  Railway Budapest-Vienna (2010), cross-border section  Railway BÃ eclav-Prague-Nuremberg (2010), with Nuremberg-Prague as cross-border section  Railway axis Prague-Linz (2016) 23. Railway axis GdaÃ sk-Warsaw-Brno/Bratislava-Vienna (12)  Railway GdaÃ sk-Warsaw-Katowice (2015)  Railway Katowice-BÃ eclav (2010)  Railway Katowice-Ã ½ilina-NovÃ © Mesto n. V. (2010) 24. Lyon/Genova-Basel-Duisburg-Rotterdam/Antwerp rail link  Lyon-Mulhouse-MÃ ¼lheim (13), with Mulhouse-MÃ ¼lheim as cross-border section (2018)  Genova-Milan/Novara-Swiss border (2013)  Basel-Karlsruhe (2015)  Frankfurt-Mannheim (2012)  Duisburg-Emmerich (2009) (14)  Iron Rhine Rheidt-Antwerp, cross-border section (2010) 25. Motorway axis GdaÃ sk-Brno/Bratislava-Vienna (15)  GdaÃ sk-Katowice motorway (2010)  Katowice-Brno/Ã ½ilina motorway (2010), cross-border section  Brno-Vienna motorway (2009), cross-border section 26. Railway/road axis Ireland/United Kingdom/continental Europe  Road/railway axis linking Dublin with the North (Belfast-Larne) and South (Cork) (2010) (16)  Road/railway axis Hull-Liverpool (2015)  Railway Felixstowe-Nuneaton (2011)  Railway Crewe-Holyhead (2008) 27. Rail Baltica axis Warsaw-Kaunas-Riga-Tallinn-Helsinki  Warsaw-Kaunas (2010)  Kaunas-Riga (2014)  Riga-Tallinn (2016) 28. Eurocaprail on the Brussels-Luxembourg-Strasbourg railway axis  Brussels-Luxembourg-Strasbourg (2012) 29. Railway axis of the Ionian/Adriatic intermodal corridor  Kozani-Kalambaka-Igoumenitsa (2012)  Ioannina-Antirrio-Rio-Kalamata (2014) 30. Inland waterway Seine-Scheldt Navigability improvements Deulemont-Gent (2012-2014-2016) CompiÃ ¨gne-Cambrai (2012-2014-2016) The date, agreed in advance, for completing the work is shown in brackets. The dates for completing the work for projects 1 to 20 and 30 and the details of the sections are as indicated in the High-Level Group's report where these have actually been identified. (1) Including the two high-speed train stations in Rotterdam and Amsterdam which were not included in the project endorsed by the Essen European Council in 1994. (2) Including links Lisbon-Porto (2013), Lisbon-Madrid (2010) and Aveiro-Salamanca (2015). (3) Parts of this route correspond to pan-European corridor V. (4) Including upgrade of ports and airports (2015) as in accordance with the contents endorsed by the Essen/Dublin European Council. (5) A further increase in capacity on this line was decided in 2003 and added as a separate project. (6) Project completed. (7) Project completed. (8) A few short sections of road and railway line will be completed between 2010 and 2015. (9) Part of this route corresponds to the definition of pan-European Corridor VII. (10) Including to the Black Sea. (11) This major route largely corresponds to the definition of pan-European corridor IV. (12) This major route largely corresponds to the definition of pan-European corridor VI. (13) Including the TGV Rhin-RhÃ ´ne, minus the western branch. (14) Project No 5 (Betuwe line) links Rotterdam and Emmerich. (15) This major route largely corresponds to the definition of pan-European corridor VI. (16) Including Essen project No 13: road axis Ireland/United Kingdom/Benelux. ANNEX IV Repealed Decision with list of its successive amendments Decision No 1692/96/EC of the European Parliament and of the Council (OJ L 228, 9.9.1996, p. 1) Decision No 1346/2001/EC of the European Parliament and of the Council (OJ L 185, 6.7.2001, p. 1) 2003 Act of Accession, Annex II, point 8.F (OJ L 236, 23.9.2003, p. 447) Decision No 884/2004/EC of the European Parliament and of the Council (OJ L 167, 30.4.2004, p. 1) Council Regulation (EC) No 1791/2006 (OJ L 363, 20.12.2006, p. 1) Point 6(D) of the Annex only ANNEX V Correlation table Decision No 1692/96/EC This Decision Article 1(1) Article 1(1) Article 1(2), first sentence Article 1(2), first sentence Article 1(2), second sentence Article 7(1) Article 1(2), third sentence Article 1(2), second sentence Article 1(3) Article 1(3) Articles 2 to 6 Articles 2 to 6 Article 7(1), introductory wording Article 7(2), introductory wording Article 7(1), first indent Article 7(2)(a) Article 7(1), second indent Article 7(2)(b) Article 7(1), third indent Article 7(2)(c) Article 7(1), fourth indent Article 7(2)(d) Article 7(2), introductory wording Article 7(3), introductory wording Article 7(2), first indent Article 7(3)(a) Article 7(2), second indent Article 7(3)(b) Article 7(3) Article 7(4) Article 8(1), first subparagraph Article 8(1), first subparagraph Article 8(1), second subparagraph, first sentence Article 8(1), second subparagraph Article 8(1), second subparagraph, second sentence Article 8(1), third subparagraph Article 8(2) Article 8(2) Article 9(1), introductory wording Article 9(1), introductory wording Article 9(1), first indent Article 9(1)(a) Article 9(1), second indent Article 9(1)(b) Article 9(1), third indent Article 9(1)(c) Article 9(1), fourth indent Article 9(1)(d) Article 9(2) and (3) Article 9(2) and (3) Article 10(1) Article 10(1) Article 10(2), first subparagraph Article 10(2), first subparagraph Article 10(2), second subparagraph, first sentence Article 10(2), second subparagraph Article 10(2), second subparagraph, second sentence Article 10(2), third subparagraph Article 10(3) to (6) Article 10(3) to (6) Article 11(1), (2) and (3) Article 11(1), (2) and (3) Article 11(3a) Article 11(4), first subparagraph Article 11(3b) Article 11(4), second subparagraph Article 11(4) Article 11(5) Article 12 Article 12 Article 12a(1) to (4) Article 13(1) to (4) Article 12a(5), introductory wording Article 13(5), introductory wording Article 12a(5), first indent Article 13(5)(a) Article 12a(5), second indent Article 13(5)(b) Article 12a(5), third indent Article 13(5)(c) Article 12a(6), first and second sentences Article 13(7), first subparagraph Article 12a(6), third sentence Article 13(7), second subparagraph Article 12a(7) Article 13(6) Article 13 Article 14 Article 14, introductory sentence Article 15, introductory sentence Article 14, first indent Article 15(a) Article 14, second indent Article 15(b) Article 14, third indent Article 15(c) Article 15, introductory and final sentences Article 16, introductory sentence Article 15, first indent Article 16(a) Article 15, second indent Article 16(b) Article 15, third indent Article 16(c) Article 15, fourth indent Article 16(d) Article 16 Article 17 Article 17 Article 18 Article 17a(1), first sentence Article 19(1) Article 17a(1), second, third and fourth sentences Article 19(4) Article 17a(2) and (3) Article 19(2) and 3) Article 17a(4) Article 19(6) Article 17a(5) Article 19(5) Article 17a(6) Article 19(7) Article 18(1) Article 20 Article 18(2), first sentence Article 21(1) Article 18(2), second sentence Article 21(2) Article 18(3), first sentence Article 22, first paragraph Article 18(3), second sentence Article 22, second paragraph Article 18(3), third and fourth sentences Article 22, third paragraph Article 19 Article 23 Article 19a(1) Article 24 Article 19a(2), introductory wording Article 25(1), introductory wording Article 19a(2)(a) and (b) Article 25(1)(a) and (b)  Article 25(2), introductory wording Article 19a(2)(c) and (d) Article 25(2)(a) and (b) Article 19a(3) Article 25(3) Article 19a(4) Article 26(1) Article 19a(5), first sentence Article 26(2), first subparagraph Article 19a(5), second sentence Article 26(2), second subparagraph Article 19a(6) Article 27(1) Article 19a(7) Article 27(2) Article 19a(8) Article 27(3) Article 19a(9) Article 27(4) Article 19b, first sentence Article 28, first paragraph Article 19b, second sentence Article 28, second paragraph Article 22 Article 29, first paragraph  Article 29, second paragraph Article 23 Article 30 Article 24 Article 31 Annex I Annex I Annex II Annex II Annex III Annex III  Annex IV  Annex V